Citation Nr: 9922642	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-05 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
folliculitis.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
posttraumatic stress disorder (PTSD).
 
3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a skin 
disorder as a result of exposure to Agent Orange.

4.  Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 rating decision by the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in March 1997.  The veteran 
and his representative presented testimony to a Member of the 
Board at a videoconference hearing in April 1999.


FINDINGS OF FACT

1.  Service connection for folliculitis as a residual of 
Agent Orange was denied by the RO in an April 1994 rating 
decision.  The veteran did not appeal that decision.

2.  The additional documentation submitted with regard to the 
veteran's petition to reopen his claim of entitlement to 
service connection for folliculitis is new, relevant, and 
directly relates to the issue at hand.

3. Competent evidence showing a nexus between the veteran's 
folliculitis and his active service is not of record.

4.  Service connection for PTSD was denied by the RO in an 
unappealed rating decision in October 1994.  The veteran did 
not appeal that decision.

5.  The additional documentation submitted with regard to the 
veteran's petition to reopen his claim of entitlement to 
service connection for PTSD is new, relevant, and directly 
relates to the issue at hand.

6.  Verifiable evidence of in-service stressors (upon which 
the diagnosis was entered) has not been provided.

7.  Service connection for a skin disorder to include tinea 
pedis and onychomycosis as residuals of Agent Orange was 
denied by the RO in an April 1994 rating decision.  The 
veteran did not appeal that decision.

8.  The veteran has not submitted evidence which must be 
considered in order to fairly decide the merits of the claim 
of service connection for a skin disorder to include tinea 
pedis and onychomycosis as residuals of Agent Orange.

9.  Competent evidence showing a nexus between the veteran's 
eczema and his active service is not of record.


CONCLUSIONS OF LAW

1.  The additional documentation received since the April 
1994 rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for 
folliculitis.  38 U.S.C.A. §§  5107, 5108, 7105 (West 1991); 
38 C.F.R. § 3.156(a) (1998).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for folliculitis.  38 
U.S.C.A. § 5107 (West 1991).

3.  The additional documentation received since the October 
1994 rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for PTSD.  
38 U.S.C.A. §§  5107, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

4.  PTSD was not incurred ion or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.304(f) 
(1998 & 1999).

5.  The April 1994 rating decision denying service connection 
for a skin disorder to include tinea pedis and onychomycosis 
as a residuals of exposure to Agent Orange is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a), 
20.1103 (1998).

6.  Evidence submitted to reopen the claim of entitlement to 
service connection for a skin disorder as a residual of 
exposure to Agent Orange is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§  3.104, 3.156(a) (1998).

7.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for eczema.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when determining whether the evidence is new and material, 
the VA must conduct a three-step test: first, the VA must 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based 
upon all the evidence of record in support of the claim, 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a); and third, if the 
claim is well grounded, the VA may evaluate the claim after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999), citing Elkins v. West, 12 Vet. App. 209 (1999).

Under 3.156(a) (1998), new and material evidence is defined 
as evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.    

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases that have been 
positively associated with Agent Orange exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, multiple myeloma, 
and soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e)(1998).  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 C.F.R. 
§ 3.307(a) (1998).

A. Folliculitis

Service connection for a skin disorder to include tinea 
pedis, onychomycosis, and folliculitis was previously denied 
in April 1994.  The veteran did not appeal and that decision 
became final.  The evidence considered at the time of that 
decision included service medical records, August 1993 VA 
examination reports, and the veteran's claim.

Service medical records showing complaints of skin irritation 
and treatment for folliculitis of the legs during service.  
His April 1970 separation examination revealed no complaints 
of a skin disorder, and the clinical evaluation of the skin 
was normal.  In his June 1993 claim, the veteran stated that 
he had a skin problem as a result of exposure to Agent 
Orange.

At an August 1993 VA examination, the veteran complained that 
his legs itch and sometimes bleed and that this was due to 
his exposure to Agent Orange in service.  On evaluation, 
there was evidence of a rash between the left fourth and 
fifth toes and thickening of the left little toenail.  The 
diagnoses included tinea pedis and onychomycosis of the left 
little toenail.  

In an April 1994 rating decision, the RO noted that there was 
no competent medical evidence of a nexus between the 
veteran's skin disorder and exposure to Agent Orange, and 
denied service connection for a tinea pedis, onychomycosis, 
and folliculitis secondary to herbicide exposure.  The 
veteran filed a notice of disagreement, and the RO issued a 
statement of the case addressing this issue in August 1994.  
The veteran did not submit a substantive appeal to this 
decision.

Since the April 1994 determination, the veteran has requested 
that his claim for service connection for a skin disorder as 
result of exposure to Agent Orange be reopened.  The veteran 
maintains that he did not receive notice of the previous 
denial of his claim in May 1994.

Evidence submitted or associated with the claims file since 
the April 1994 denial consists of duplicative copies of the 
August 1993 VA examinations, a January 1998 VA examination, 
and the veteran's testimony and statements.  The January 1998 
VA examination report reveals that the veteran complained of 
a skin rash of the legs with itching and bleeding since 
service, a 6-month skin rash of his chest subsequent to his 
shaving his chest, and a 1-year history of skin rash of his 
back.  On evaluation, the examiner noted diffuse erythema of 
the upper chest with no macular or papular lesions, or any 
skin rash.  A 4 x 3 cm focal scaly erythematous rash of the 
lower back was noted.  Evaluation of the anterior thighs 
showed multiple pustular lesions in various stages of 
healing.  The diagnoses included eczema of the lower back, 
folliculitis of the bilateral thighs, and probable dry skin 
irritation of the upper chest.  

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).   See Hodge.  When the case was 
previously denied, there was no evidence of a folliculitis.  
Now, there is evidence of folliculitis.  This evidence must 
be considered to fairly decide the claim.  In this case, the 
evidence of current diagnosis of folliculitis meets the 
definition of new and material evidence and requires that the 
claim be reopened.  38 U.S.C.A. § 5108 (West 1991).

In his various statements and testimony, the veteran has 
reported that he has had a skin rash on his body since 
service.  In the instant case, there is no continuity of 
symptoms or treatment shown in the record.  The veteran's 
service medical records show treatment for folliculitis of 
the legs during service; however, the skin evaluation as 
separation is normal.  The first complaint of itching and 
bleeding due a skin rash on the legs is at an August 1993 VA 
examination.  On evaluation, there were no findings of a skin 
rash of the upper legs.  The first diagnosis of folliculitis 
of the upper legs is at a VA examination in January 1998, 
more than 25 years after service. 

The veteran is competent to report on that which he has 
personal knowledge, that is that he has had a skin rash with 
itching and bleeding on his legs since service.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  However, his statement 
that his currently diagnosed folliculitis of the thighs is 
related to service cannot serve to well ground the claim 
because he is not competent to make such an allegation, as 
this requires competent medical evidence which indicates that 
the claim is plausible or possible.  Caluza, 7 Vet. App. at 
507; see also Robinette v. Brown, 8 Vet. App. 69, 77 (1995); 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Moreover, there is no 
medical opinion of record indicating a nexus between the 
veteran's diagnosis of folliculitis of the bilateral thighs 
and his active service.  In view of the absence of that fact, 
his allegation that there is some relationship to inservice 
duties is unsupported.  Therefore, the Board concludes that 
the veteran's claim for service connection for folliculitis 
is not well grounded.  Accordingly, the claim for service 
connection for folliculitis is denied.  38 U.S.C.A. § 5107 
(West 1991).


B.  PTSD

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); see Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  The Board notes that 38 
C.F.R. § 3.304(f) was revised in June 1999.  64 Fed. Reg. 117 
(June 18, 1999).   The revised version of 38 C.F.R. 
§ 3.304(f) states:

Service connection for posttraumatic 
stress disorder requires medical 
evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this 
chapter; a link, established by medical 
evidence, between current symptoms and 
an in-service stressor; and credible 
supporting evidence that the claimed in-
service stressor occurred.  If the 
evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to this 
combat, in absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the veteran's lay 
testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the 
veteran's service, the lay testimony 
alone may establish the occurrence of 
the claimed in-service stressor.

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  

Service connection for PTSD was previously denied in October 
1994.  The veteran did not appeal and that decision became 
final.  The evidence considered at the time of this decision 
included the veteran's claim for service connection, service 
medical records, service personnel records, and 1976 VA 
hospital treatment records.  The veteran's service medical 
records showed no complaints, findings, or treatment for 
PTSD.  Service records show that the veteran served in 
Vietnam in a Naval Support Activity and that his unit 
received a unit commendation in March 1968.  A June 1976 VA 
hospital medical record indicated that the veteran gave a 
history of being shell shocked.  It was noted that he had bad 
nerves.  The diagnoses included anxiety.

In the October 1994 rating decision, the RO noted that a 
diagnosis of PTSD was not of record.  The veteran did not 
appeal the decision and it became final.  In essence, service 
connection was denied because there was an absence of 
competent evidence of a current disability.

Pertinent evidence submitted since the October 1994 rating 
decision includes a January 1998 VA examination and 
statements and testimony from the veteran pertaining to this 
stressors.  At the January 1998 VA examination, the veteran 
complained of nightmares and dreams of experiences in 
Vietnam.  The veteran reported that he served two tours in 
Vietnam and that his duties included picking up soldiers in 
Danang and taking them to hospitals and transporting bodies 
in bodybags.  The examiner found that the veteran showed some 
persistence avoidance of stimuli associated with Vietnam and 
a numbing of his general responsiveness, as well as feelings 
of detachment or estrangement from other people.  There were 
signs of persistent symptoms of increased arousal, such as 
difficulty sleeping, reacting violently on waking, difficulty 
controlling his temper, and exaggerated startle response.  It 
was also noted that the veteran was depressed.  The diagnosis 
was chronic PTSD with delayed stress (as likely as not).

At his March 1997 and April 1999 hearings, the veteran 
testified as to stressors to which he was exposed while in 
service in Vietnam.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).   See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  When this case was previously denied, 
there was no evidence of a current disability.  Now, there is 
evidence of a current disability.  Based on the reason for 
the prior denial, this evidence must be considered to fairly 
decide the claim.  In this case, the current diagnosis of 
PTSD meets the definition of new and material evidence and 
requires that the claim be reopened.  38 U.S.C.A. § 5108 
(West 1991).  
 
Subsequent to the reopening of the claim and review of the 
evidence, the Board finds that the veteran's claim for 
service connection for PTSD lacks merit.  This Board Member 
had an opportunity to observe the veteran during a hearing.  
His allegations of stressors are inherently incredible and/or 
unverifiable.  During the hearing, he testified that his unit 
was overrun, that he was hit, that 27 men were captured, that 
he was taken to a holding area by the Vietcong, that he 
escaped and returned after 31 days.  The veteran also 
indicated that he had proof.  Although the veteran submitted 
additional evidence, the evidence he submitted is not 
relevant.  (Since the evidence is not material, there is no 
requirement to return the evidence to the RO for review.)  
There is nothing credible or reliable in the file that he was 
in a unit that was overrun, that he was a prisoner of war, 
that he escaped or that he was wounded.  The veteran is not 
credible.  The Board also notes that the veteran has revised 
his statements during the appeal period.

During the January 1998 psychiatric examination, the veteran 
made no reference to his experience as a POW or being 
wounded.  Rather, the veteran reported seeing others who were 
wounded and that he transferred some to hospitals or the 
morgue.  His failure to report the stressors of being a POW 
and his wounding to the VA examiner is remarkable and 
inconsistent with what he has stated elsewhere in the record.  
The same month, the veteran reported to a VA examiner that he 
was a combat veteran and that he was service-connected for 
war related injuries.  We must point out that the veteran is 
not a combat veteran and he is not service-connected for war-
related injuries.  The veteran is service-connected for 
residuals of anal fissure and hemorrhoids; however, there is 
no reasonable evidence that such are related to combat.

In regard to the assertions of POW status and wounding, no 
professional has established that he has PTSD due to such 
events.  Therefore, the claim for PTSD due to such events is 
not well grounded.  

In regard to his assertion that he saw or transported 
wounded, his statements are vague and fail to establish the 
who, what, when and where in order to conduct a meaningful 
search.  Therefore, the duty to assist has been met.  In 
essence, the veteran has a recent diagnosis of PTSD due to 
the limited assertion of seeing or transporting the wounded 
and dead.  His statements are insufficient to establish any 
basis to conduct a search.  In regard to the assertions of 
combat, wounding, POW status, escape and return, the 
assertions are not credible and no competent professional has 
established a diagnosis of PTSD based on the claimed events.  
A physician's opinion regarding the etiology of a disorder 
can be no better that the facts alleged by the veteran.  Wood 
v. Derwinksi, 1 Vet. App. 190 (1991); Black v. Brown, 5 Vet. 
App. 178, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Thus, the examiner's opinion based on the veteran's 
assertion of stressors is not competent to establish 
verification of such.

Accordingly, the claim for service connection for PTSD is 
denied.  38 U.S.C.A. § 5107 (West 1991).  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.

The Board considered the veteran's claim under the previous 
and revised versions of 38 C.F.R. § 3.304(f) (1998 & 1999).  
However, the claim does not meet the requirements set forth 
in either version.

C.  Skin disorder as a residual of Agent Orange

As noted above, service connection for a skin disorder to 
include tinea pedis, onychomycosis, and folliculitis as 
residuals to exposure to Agent Orange were previously denied 
in April 1994.  The veteran did not appeal and that decision 
became final.  The evidence considered at the time of that 
decision included service medical records, August 1993 VA 
examination reports, and the veteran's claim.
Service medical records showing complaints of skin irritation 
and treatment for folliculitis of the legs during service.  
His April 1970 separation examination revealed no complaints 
of a skin disorder, and the clinical evaluation of the skin 
was normal.  In his June 1993 claim, the veteran stated that 
he had a skin problem as a result of exposure to Agent 
Orange.  At the August 1993 VA examination only tinea pedis 
and onychomycosis of the left little toenail were diagnosed.  

In an April 1994 rating decision, the RO noted that there was 
no competent medical evidence of a nexus between the 
veteran's skin disorder and exposure to Agent Orange, and 
denied service connection for a tinea pedis, onychomycosis, 
and folliculitis secondary to herbicide exposure.  The 
veteran filed a notice of disagreement, and the RO issued a 
statement of the case addressing this issue in August 1994.  
The veteran did not submit a substantive appeal to this 
decision.

Evidence submitted or associated with the claims file since 
the April 1994 denial consists of duplicative copies of the 
August 1993 VA examinations, a January 1998 VA examination, 
and the veteran's testimony and statements.  The Board finds 
that the actual photocopies of documents that were of record 
at the time of the April 1994 rating decision are simply 
duplicative.  The January 1998 VA examination report reveals 
that the veteran complained of a skin rash of the legs with 
itching and bleeding since service, a 6-month skin rash of 
his chest subsequent to his shaving his chest, and a 1-year 
history of skin rash of his back.  On evaluation, the 
examiner noted diffuse erythema of the upper chest with no 
macular or papular lesions, or any skin rash. The diagnoses 
included eczema of the lower back, folliculitis of the 
bilateral thighs, and probable dry skin irritation of the 
upper chest.  There was no finding by the examiner relating 
the veteran's current skin disorders to exposure to Agent 
Orange during service.  Additionally, the veteran's 
statements and testimony of a general skin rash of his body 
due to exposure to Agent Orange in service are all cumulative 
of that which was before the RO at the time of the April 1994 
rating decision.  See Reid v. Derwinski, 2 Vet.App. 312 
(1992).  None of the evidence submitted since the April 1994 
denial is so significant that it must be considered in order 
to fairly decide the merits of the claim.  
 
To the extent that the veteran contends that his current skin 
disorders are related to his period of active service, such 
allegations are lay speculation on medical issues involving 
the etiology of a disability and does not bear directly and 
substantially to the claim on appeal and are not material.  
See Pollard v. Brown, 6 Vet.App. 11 (1993) (pursuant to 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992), lay testimony 
attempting to diagnose frostbite or arthritis in service held 
to be not competent evidence for such purpose and thus not 
material); see also Moray v. Brown, 5 Vet.App. 211 (1993) 
(lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. §  5108 (1991).

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 
Vet.App. 263, 268 (1995).  While the veteran is certainly 
capable of providing evidence of symptomatology, a lay person 
is not generally capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Routen v. Brown, 10 Vet.App. 183 (1997).

At the time of the April 1994 rating decision, the records 
established that the veteran had a current diagnosis of tinea 
pedis and onychomycosis.  However, there was a lack of 
competent evidence linking the diagnosis to service.  The 
evidence submitted does not change the prior evidentiary 
defects.  Accordingly, the Board concludes that the veteran 
has not submitted new and material evidence sufficient to 
reopen the previously denied claim for service connection for 
a skin disorder as secondary to exposure to Agent Orange.

II.  Service connection for eczema

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1996); Layno v. Brown, 
6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, the 
RO satisfied this duty by issuing statement of the case.

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.  Diseases that have been 
positively associated with Agent Orange exposure are 
chloracne or other acneform diseases consistent with 
chloracne, porphyria cutanea tarda, Hodgkin's disease, non-
Hodgkin's lymphoma, respiratory cancers, multiple myeloma, 
and soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e)(1998).  No condition other than one listed in 38 
C.F.R. § 3.309(a) will be considered chronic. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 C.F.R. 
§ 3.307(a) (1998).

Service medical records show no complaints, findings, or 
diagnoses of eczema.  During an August 1983 VA examination, 
the veteran only complained of skin problems on his legs.  
There were no findings or diagnoses of eczema.

At his January 1998 VA examination, the veteran complained of 
a skin rash on his lower back of approximately 1-year.  On 
evaluation, there was a 4 x 3-cm focal scaly erythematous 
rash on the back.  The diagnosis was eczema of the lower 
back.

The veteran statement that his skin rashes to include the one 
on his back are related to his exposure to Agent Orange in 
service cannot serve to well ground the 
claim because he is not competent to make such an allegation, 
as this requires competent medical evidence which indicates 
that the claim is plausible or possible.  Caluza, 7 Vet. App. 
at 507; see also Robinette v. Brown, 8 Vet. App. 69, 77 
(1995); Edenfield v. Brown, 8 Vet. App. 384 (1995); Grottveit 
v. Brown, 5 Vet.App. 91, 93 (1993).  In the instant case, 
there is no medical opinion of record indicating a nexus 
between the veteran's eczema and his active service.  In view 
of the absence of that fact, his allegation that there is 
some relationship to inservice duties is unsupported.  
Therefore, the Board concludes that the veteran's claim for 
service connection for eczema is not well grounded.  
Accordingly, the claim for service connection for eczema is 
denied.  38 U.S.C.A. § 5107 (West 1991).

1154

The veteran did not engage in combat and the provisions of 
38 U.S.C.A. § 1154(b) are not available to him.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for service connection for folliculitis.  
Service connection for folliculitis is denied.  New and 
material evidence has been submitted to reopen the veteran's 
claim for 

service connection for PTSD.  Service connection for PTSD is 
denied.  The veteran's petition to reopen his claim for 
service connection for a skin disorder as a residual of Agent 
Orange is denied.  Service connection for eczema is denied. 


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

